Case 1:21-cv-00896-MN Document 22-1 Filed 08/13/21 Page 1 of 15 PageID #: 322




                       EXHIBIT A
Case 1:21-cv-00896-MN Document 22-1 Filed 08/13/21 Page 2 of 15 PageID #: 323




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

----------------------------------------------------------- x
In re                                                             Chapter 11

SS Body Armor I, Inc., et al., f/k/a Point Blank                  Case No. 10-11255 (CSS)
Solutions, Inc., et al.1
                                                                  Jointly Administered
                                      Debtors.

-----------------------------------------------------------x

                    SETTLEMENT AGREEMENT RESOLVING
        CARTER LEDYARD & MILBURN LLP FEE AWARD CONTESTED MATTER

           WHEREAS, on April 14, 2010, Point Blank Solutions Inc. n/k/a SS Body Armor I, Point

Blank Body Armor, Inc. n/k/a SS Body Armor II, Protective Apparel Corporation of America n/k/a

SS Body Armor III, and PBSS (collectively, the “Debtor”) filed voluntary petitions for relief under

chapter 11 of the Bankruptcy Code; and

           WHEREAS, on September 1, 2015, the Plan Proponents2 filed the Second Amended Joint

Chapter 11 Plan of Liquidation Proposed by Debtors and Official Committee of Unsecured

Creditors Amended Joint Chapter 11 Plan of Liquidation Proposed by Debtors and Official

Committee of Unsecured Creditors [Docket No. 3261] (as amended, and collectively with all

supplements, the “Plan”); and




1
 The pre-confirmation debtors and the last four digits of each debtor’s federal tax identification number were: SS
Body Armor I, Inc. (9361); SS Body Armor II, Inc. (4044); SS Body Armor III, Inc. (9051); and PBSS, LLC (8203).
All correspondence and pleadings must be sent to SS Body Armor I, Inc., c/o Pachulski Stang Ziehl & Jones LLP,
919 North Market Street, 17th Floor, Wilmington, DE 19801, Attn: Laura Davis Jones.
2
    Capitalized terms not defined herein shall have the meaning ascribed to them in the Plan.




AFDOCS/23660137.1
AFDOCS/23753745.1
Case 1:21-cv-00896-MN Document 22-1 Filed 08/13/21 Page 3 of 15 PageID #: 324




       WHEREAS, on November 10, 2015, the Court entered the Confirmation Order confirming

the Plan; and

       WHEREAS, pursuant to the terms of the Plan, as of the Effective Date of the Plan, SS

Body Armor I, Inc. transitioned into the “Post-Confirmation Debtor”; and

       WHEREAS, pursuant to the terms of the Plan, the Recovery Trust for SS Body Armor I,

Inc., et al., f/k/a Point Blank Solutions, Inc., et al. (the “Recovery Trust”) was created, Brian K.

Ryniker was appointed as Recovery Trustee (the “Recovery Trustee”) and the Recovery Trustee,

executed the Recovery Trust Agreement; and

       WHEREAS, Section 5.5(b) of the Recovery Trust Agreement provides the Recovery

Trustee with the right and power, without further Bankruptcy Court approval to:

       Settle, resolve and object to Claims and file, prosecute, compromise and settle
       Estate Claims assigned and delivered to the Recovery Trust, whether or not the
       Estate Claims or objections to Claims have been commenced prior to the Effective
       Date, and shall be substituted as the real party in interest in any such action or
       objection by or against the Debtors, the Creditors’ Committee or the Equity
       Committee . . .

       WHEREAS, Section 5.6(a) of the Recovery Trust Agreement provides:

       [N]otwithstanding Section 5.5, the Recovery Trustee shall procure approval by
       unanimous vote of the members of the Recovery Trust committee prior to settling
       any Disputed Claim for an amount of $500,000 or more; provided however, in the
       event the Recovery Trust Committee fails to approve such settlement proposed by
       unanimous vote, but does obtain approval of a majority of the Recovery Trust
       Committee, then the Recovery Trustee may submit the matter to the Bankruptcy
       Court for approval of such action and the non-consenting member of the Recovery
       Trust Committee shall have standing to be heard in opposition to such request.

       WHEREAS, on January 13, 2021, the Recovery Trustee obtained unanimous consent and

authority from the Recovery Trust Committee for approval of this Settlement Agreement; and

       WHEREAS, in the fall of 2005, several derivative and class action lawsuits were filed in

the United States District Court for the Eastern District of New York (the “EDNY”) and

                                                 2
AFDOCS/23660137.1
AFDOCS/23753745.1
Case 1:21-cv-00896-MN Document 22-1 Filed 08/13/21 Page 4 of 15 PageID #: 325




consolidated into a single class action: In re DHB Industries, Inc. Sec. Litig., Case No. 05-cv-4296

(JS) (the “Class Action”), and a single derivative action: In re DHB Industries, Inc. Derivative

Litig., Case No. 05-cv-4345 (JS) (the “Derivative Action”), alleging, inter alia, that certain of the

officers and directors of SS Body Armor I (f/k/a DHB Industries, Inc.) (the “Company”) unjustly

enriched themselves and caused over $700 million in damages; and

       WHEREAS, on or about November 30, 2006, the parties to the Class Action and the

Derivative Action entered into a Stipulation and Agreement of Settlement (the “EDNY

Settlement”), which purported to resolve both the Class Action and the Derivative Action in a

single, combined settlement; and

       WHEREAS, D. David Cohen (“Cohen”), a former shareholder of the Company, retained

Carter Ledyard & Milburn LLP (“CLM”) in January 2007 to represent him in connection with his

objection to the EDNY Settlement (the “EDNY Settlement Objection”); and

       WHEREAS, on June 25, 2008, the EDNY held a combined hearing in the Class Action

and the Derivative Action to approve the EDNY Settlement, during which time the EDNY

overruled Cohen’s objection to the EDNY Settlement; and

       WHEREAS, on July 8, 2008, the EDNY issued its Final Judgment and Order of Dismissal

of Class Action With Prejudice in the Class Action [ECF No. 346] (the “Class Action Order

Approving EDNY Settlement”) and its Final Judgment and Order of Dismissal of Derivative

Action With Prejudice in the Derivative Action [ECF No. 212] (the “Derivative Action Order

Approving EDNY Settlement”) approving the EDNY Settlement; and

       WHEREAS, on August 6, 2008, Cohen, represented by CLM, filed a Notice of Appeal

[ECF No. 214] appealing the Derivative Action Order Approving EDNY Settlement to the United

States Court of Appeals for the Second Circuit (“Second Circuit”); and

                                                 3
AFDOCS/23660137.1
AFDOCS/23753745.1
Case 1:21-cv-00896-MN Document 22-1 Filed 08/13/21 Page 5 of 15 PageID #: 326




           WHEREAS, in September 2008, Cohen engaged CLM to represent Cohen with his appeal

of the Derivative Action Order Approving EDNY Settlement to the Second Circuit (the “Second

Circuit Appeal”) and in any related subsequent proceedings (other than in connection with Cohen’s

personal claims3) (the “Cohen/CLM Engagement”); and

           WHEREAS, pursuant to the Cohen/CLM Engagement Letter (defined below), other than

$139,406.30,4 which Cohen paid to CLM, CLM agreed to represent Cohen on a contingency-fee

basis where, following reimbursement of CLM’s out-of-pocket expenses, CLM is obligated to

provide one-third of any proceeds to Cohen until Cohen’s advance is reimbursed and then CLM

will retain, pursuant to the Cohen/CLM Engagement Letter, the remaining proceeds; and

           WHEREAS, on September 30, 2010, the Second Circuit vacated the Derivative Action

Order Approving EDNY Settlement,5 agreeing with Cohen and CLM that, inter alia, the EDNY

Settlement impermissibly indemnified two former officers of the Company against liability under

section 304 of the Sarbanes-Oxley Act, 15 U.S.C. § 72436; and

           WHEREAS, on August 13, 2010, CLM filed Claim Number 434 as a general unsecured

claim in the amount of $402,716.86 (“Claim 434”) in connection with legal fees and expenses

incurred in representing Cohen and prosecuting the EDNY Settlement Objection;

           WHEREAS, on January 20, 2012, Cohen and CLM filed an Application and

Administration Claim Statement of D. David Cohen for Payment of Attorneys’ Fees and Expenses




3
 Cohen filed Claim Nos. 390, 402, and 568 asserting various personal claims against the Debtor’s estate. The
Recovery Trust and Cohen settled those claims by Stipulation and Order Resolving Claims of D. David Cohen entered
November 4, 2020 [Docket No. 4522] (the “Cohen Settlement Order”).
4
  The engagement letter between Cohen and CLM dated September 23, 2008 (the “Cohen/CLM Engagement Letter”)
states that Cohen will advance $131,000; however, Cohen actually advanced $139,406.30.
5
    Cohen v. Viray, 622 F.3d 188 (2d Cir. 2010) (the “Second Circuit Decision”).
6
    Cohen v. Viray, 622 F.3d 188, 190 (2d Cir. 2010).
                                                           4
AFDOCS/23660137.1
AFDOCS/23753745.1
Case 1:21-cv-00896-MN Document 22-1 Filed 08/13/21 Page 6 of 15 PageID #: 327




Pursuant to 11 U.S.C. § 503(b) for Substantial Contribution to the Debtors’ Bankruptcy Estate

[Docket No. 1961] (“Cohen/CLM Administrative Claim”)7 for payment of CLM’s legal fees and

expenses incurred since January 2007 as an administrative expense, and reserved all rights to seek

payment of his fees arising from Cohen’s objections to, and appealing the approval of, the EDNY

Settlement “including an appropriate multiplier” pursuant to the Second Circuit Decision; and

         WHEREAS, in total, Cohen and CLM have incurred fees and expenses in excess of $4

million through February 1, 2021, including amounts incurred in connection with preserving their

rights to seek payment of his fees and expenses following the Second Circuit Decision; and

         WHEREAS, on September 25, 2015, Cohen and CLM filed a joint Application of D. David

Cohen and Carter Ledyard Milburn LLP for Fees and Expenses, And Memorandum in Opposition

to the Payment of Fees and Expenses to Derivative Counsel [Docket No. 3300], seeking an award

(the “CLM Fee Claim”) of $1,860,000 in fees and expenses (the “CLM Fee Application”); and

         WHEREAS, on September 29, 2015, the Debtor filed the Debtor’s Objection to Proof of

Claim No. 434 Filed By Carter Ledyard & Milburn LLP Counsel to D. David Cohen [Docket No.

3318]; and

         WHEREAS, on October 19, 2015, the Debtor filed the Debtor’s Objection to Application

of D. David Cohen and Carter Ledyard Milburn LLP for Fees and Expenses, and Memorandum

in Opposition to the Payment of Fees and Expenses to Derivative Counsel [Docket No. 3367] (the




7
  On the same day, Cohen filed pro se a separate Application of D. David Cohen for Payment Attorneys’ Fees and
Expenses Pursuant to 11 U.S.C. § 503(b)(3)(D) and (b)(4) for Substantial Contribution to the Debtors’ Bankruptcy
Estate [Docket No. 1975] (“Cohen Administrative Claim”), which he noted “is separate and apart from . . . the separate
claim being filed by Mr. Cohen’s attorneys for the attorneys fees and expenses incurred by him with Carter Ledyard
Milburn . . . .” Id. at 2, ¶ 2; see also id. at 21,¶ 50 (“CLM, the attorneys for Mr. Cohen are filing a simultaneous
Application to this Court for the payment to them, including reimbursement to Mr. Cohen for the portion thereof
already advanced by Cohen to CLM . . . .”). The Cohen Administrative Claim was resolved through the Cohen
Settlement Order.
                                                          5
AFDOCS/23660137.1
AFDOCS/23753745.1
Case 1:21-cv-00896-MN Document 22-1 Filed 08/13/21 Page 7 of 15 PageID #: 328




“Debtor’s Objection”) and the Official Committee of Unsecured Creditors (the “Committee”) filed

a Joinder to Debtors’ Objection [Docket No. 3370]; and

       WHEREAS, on October 26, 2015, Cohen and CLM filed their Reply to Debtors’ Objection

[Docket No. 3425]; and

       WHEREAS, on December 3, 2015, the Court issued an Order granting in part and denying

in part the CLM Fee Application [Docket No. 3624] (the “Bankruptcy Court Initial Fee Order”)

and retained jurisdiction to hear and determine all matters arising from or related to the

implementation of the Bankruptcy Court Initial Fee Order; and

       WHEREAS, on December 15, 2015, Cohen filed a Notice of Appeal of the Bankruptcy

Court Initial Fee Order [Docket No. 3672] (the “Cohen/CLM Fee Order Appeal”)

       WHEREAS, on January 17, 2018, CLM filed the Motion of Carter Ledyard & Milburn

LLP to Establish Reserve to Pay Fee Award Pursuant to Order Dated December 3, 2015 [Docket

No. 4019] (the “Motion for Fee Reserve”), requesting a fee reserve of $25 million; and

       WHEREAS, on January 31, 2018, the Post-Confirmation Debtor and the Recovery Trustee

filed the Opposition of Post-Confirmation Debtor SS Body Armor I, Inc. and the Recovery Trustee

to Motion of Carter Ledyard & Milburn LLP to Establish a $25 Million Reserve to Pay a Fee

Award to D. David Cohen and Carter Ledyard & Milburn LLP [Docket No. 4030] (the

“Opposition to Motion for Fee Reserve”); and

       WHEREAS, on February 1, 2018, Cohen filed a Reservation of Rights and Statement of D.

David Cohen in Response to the Opposition to Motion for Fee Reserve [Docket No. 4032]; and

       WHEREAS, on February 12, 2018, CLM filed its Reply in Response to the Opposition to

Motion for Fee Reserve [Docket No. 4035]; and



                                                6
AFDOCS/23660137.1
AFDOCS/23753745.1
Case 1:21-cv-00896-MN Document 22-1 Filed 08/13/21 Page 8 of 15 PageID #: 329




       WHEREAS, on February 23, 2018, the Court entered the Order Establishing Reserve

[Docket No. 4049], which directed the Post-Confirmation Debtor to establish a reserve of $5

million (the “CLM Fee Reserve”); and

       WHEREAS, on March 2, 2018, CLM filed a Notice of Appeal [Docket No. 4051] of the

Order Establishing Reserve; and

       WHEREAS, on December 12, 2018, a consent judgment was entered in Securities and

Exchange Commission v. Jeffrey Brooks, as Personal Representative of the Estate of David H.

Brooks, S.D.Fla. Case No. 07-61526-CIV [ECF No. 181], stating: “[the Brooks estate] shall

reimburse SS Body Armor I, Inc. f/k/a Point Blank Solutions, Inc. f/k/a DHB Industries Inc. (“DHB”)

$142,000,000 for bonuses and profits received from DHB stock sales, pursuant to Section 304(a) of

the Sarbanes-Oxley Act of 2002 [15 U.S.C. § 7243(a)];” and

       WHEREAS, on June 25, 2019, the United States Court of Appeals for the Third Circuit

(the “Third Circuit”), in Case No. 18-2558, issued an Opinion regarding CLM’s appeal of the

Order Establishing Reserve, concluding, inter alia, that the CLM Fee Reserve is sufficient; and

       WHEREAS, on June 4, 2020, the Third Circuit issued an Opinion [ECF No. 60] and

Judgement [ECF No. 61-1] (collectively, the “Judgment”), in Case Nos. 19-2313, 19-2314, 19-

2315, and 19-2316, regarding the CLM Fee Claim, reversing in part the Bankruptcy Court Initial

Fee Order that granted fees on a contingent basis and remanding to the Bankruptcy Court for

determination of the appropriate amount of the CLM Fee Claim (the “CLM Fee Claim Remand”);

and

       WHEREAS, the CLM Fee Claim Remand is back before this Court for further proceedings

consistent with the Third Circuit’s Judgment to determine the appropriate amount of fees and costs




                                                7
AFDOCS/23660137.1
AFDOCS/23753745.1
Case 1:21-cv-00896-MN Document 22-1 Filed 08/13/21 Page 9 of 15 PageID #: 330




to be awarded to CLM pursuant to the Bankruptcy Court Initial Fee Order as modified by the

Judgment (the “CLM Fee Award Contested Matter”); and

       WHEREAS, the Bankruptcy Court entered the Scheduling Order [Docket No. 4471] in the

CLM Fee Award Contested Matter on July 23, 2020; and

       WHEREAS, on June 25, 2020, CLM issued subpoenas duces tecum (the “Subpoenas”) to

the Post-Confirmation Debtor, counsel to the Post-Confirmation Debtor, the Recovery Trust, and

counsel for the Recovery Trust (collectively, the “Subpoena Parties”); and

       WHEREAS, on August 28, 2020, the Subpoena Parties filed their Motion to Quash

Subpoenas [Docket No. 4486] (the “Motion to Quash”); and

       WHEREAS, on September 15, 2020, CLM filed its Opposition to Motion to Quash and in

Support of Cross-Motion to Enforce Subpoenas and Compel Production of Documents [Docket

No. 4489] (the “Opposition to Motion to Quash”); and

       WHEREAS, on September 22, 2020, the Subpoena Parties filed their Reply in Support of

Motion to Quash and Opposition to Cross-Motion to Enforce Subpoenas and Compel Production

of Documents [Docket No. 4491]; and

       WHEREAS, on September 30, 2020, Cohen filed an Affidavit in Opposition to Motion to

Quash Subpoenas and in Further Support of Motion to Compel Production of Documents [Docket

No. 4494]; and

       WHEREAS, the Motion to Quash and Cross-Motion to Enforce Subpoenas and Compel

Production of Documents remain sub judice before the Court as the parties engaged in Mediation

(defined below); and

       WHEREAS, the Recovery Trust and CLM disagree over whether a fee award based on a

high multiplier or a common fund theory is likely under applicable law; and

                                               8
AFDOCS/23660137.1
AFDOCS/23753745.1
Case 1:21-cv-00896-MN Document 22-1 Filed 08/13/21 Page 10 of 15 PageID #: 331




       WHEREAS, over the course of several days in December 2020 and January 2021, the Post-

Confirmation Debtor, the Recovery Trust, CLM, the Class Plaintiffs, and others participated in a

consensual mediation (the “Mediation”) led by the Honorable Kevin Gross (Ret.); and

       WHEREAS, through the Mediation and after good-faith, arm’s length negotiations, the

Recovery Trust and CLM desire to consensually resolve the CLM Fee Award Contested Matter

(the “CLM Fee Settlement”), in order to (i) save the parties substantial cost of litigating this matter

fully and (ii) mitigate the uncertainties attendant to the uncertain outcome of such litigation, as

follows:

            a. CLM will receive three million seven hundred fifty thousand dollars
               ($3,750,000.00) (the “CLM Fee Payment”) from the CLM Fee Reserve within three
               (3) business days following the later of (i) entry by the Court of the Order (I)
               Approving Settlements with Class Plaintiffs and Carter Ledyard & Milburn LLP;
               (II) Authorizing Dissolution Protocol; (III) Entering Final Decree; and (IV)
               Granting Related Relief (the “Final Order”), and the expiration of time to appeal
               the Final Order, provided that the Final Order is not stayed and no appeal(s) has
               been taken from the Final Order, or (ii) resolution of any appeal(s) from the Final
               Order, provided that the Final Order is not reversed, stayed, modified or amended
               on appeal (the “CLM Settlement Effective Date”); and

            b. The CLM Fee Payment includes the $139,406.30 that CLM will pay to Cohen,
               pursuant to the Cohen/CLM Engagement Letter, from the CLM Fee Payment
               within seven (7) business days following receipt of the CLM Fee Payment; and

       NOW, THEREFORE, in consideration of the promises and mutual covenants contained

herein and for other good and valuable consideration, the receipt and sufficiency of which are

acknowledged, it is agreed by and between CLM and the Recovery Trust as follows:

       1.      Upon execution of this Settlement Agreement and receipt by CLM of the CLM Fee

Payment, and without further action by the parties, Claim 434 and the Cohen/CLM Administrative

Claim shall be deemed waived, disallowed, expunged, and withdrawn with prejudice and are of

no further force or effect. Unless expressly provided otherwise in this Settlement Agreement, any

and all of CLM’s claims for fees and expenses arising in this Bankruptcy Case or any other related
                                                  9
AFDOCS/23660137.1
AFDOCS/23753745.1
Case 1:21-cv-00896-MN Document 22-1 Filed 08/13/21 Page 11 of 15 PageID #: 332




proceeding are expressly and knowingly dismissed, waived, withdrawn, deemed disallowed,

and/or expunged.

       2.      The CLM Fee Claim, which is the subject of the CLM Fee Award Contested Matter,

shall be deemed an Allowed Class 3 Claim in the amount of $3,750,000.

       3.      In full satisfaction of the CLM Fee Award Contested Matter, which includes the

CLM Fee Claim, and any and all other rights, claims, demands, damages of any kind, and causes

of action of every nature, whether known or unknown, asserted or unasserted, foreseen or

unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that CLM may hold

individually against the Debtor, Post-Confirmation Debtor, and/or the Recovery Trust, CLM shall

receive three million seven hundred fifty thousand dollars ($3,750,000.00) from the CLM Fee

Reserve within three (3) business days following the CLM Settlement Effective Date.

       4.      Upon the CLM Settlement Effective Date, the $1,250,000 balance of the CLM Fee

Reserve will be transferred to the Recovery Trust.

       5.      Within seven (7) business days following receipt of the CLM Fee Payment, CLM

shall pay to Cohen, pursuant to the Cohen/CLM Engagement Letter, $139,406.30 from the CLM

Fee Payment.

       6.      Upon the CLM Settlement Effective Date and receipt by CLM of the CLM Fee

Payment, CLM and its heirs, agents, successors, and assigns fully, finally and forever releases,

relinquishes and discharges the Debtor, Post-Confirmation Debtor, and Recovery Trust and their

principals, officers, directors, agents, assigns, administrators, representatives, attorneys, oversight

committee members and professionals (collectively, the “Released Estate Parties”) from all rights,

claims, demands, damages of any kind, and causes of action of every nature, whether known or

unknown, asserted or unasserted, foreseen or unforeseen, in law, equity, or otherwise, arising from

                                                  10
AFDOCS/23660137.1
AFDOCS/23753745.1
Case 1:21-cv-00896-MN Document 22-1 Filed 08/13/21 Page 12 of 15 PageID #: 333




or related to the Debtor, Post-Confirmation Debtor, the Recovery Trust, this Bankruptcy Case, the

Plan, the Class Action, the Derivative Action, and/or the CLM Fee Claim, CLM Fee Award

Contested Matter or any related proceeding.

       7.      Upon the CLM Settlement Effective Date and receipt by CLM of the CLM Fee

Payment, the Debtor, Post-Confirmation Debtor, and the Recovery Trust and their respective heirs,

agents, successors, and assigns fully, finally and forever releases, relinquishes and discharges

CLM and its principals, officers, directors, agents, assigns, administrators, representatives,

attorneys, and professionals (collectively, the “Released CLM Parties”) from all rights, claims,

demands, damages of any kind, and causes of action of every nature, whether known or unknown,

asserted or unasserted, foreseen or unforeseen, in law, equity, or otherwise, arising from or related

to the Debtor, Post-Confirmation Debtor, the Recovery Trust, this Bankruptcy Case, the Plan, the

Class Action, the Derivative Action, and/or the CLM Fee Claim, CLM Fee Award Contested

Matter or any related proceeding.

       8.      The Settlement Agreement shall not affect or alter, in any manner, Cohen’s rights

with respect to the CLM Fee Payment or the CLM Fee Settlement.

       9.      Upon receipt by CLM of the CLM Fee Payment, CLM agrees to expressly and

knowingly waive all rights under Bankruptcy Rule 3008.

       10.     Epiq Systems, Inc., the official claims agent appointed in these cases, is authorized

and directed to update the official claims register as necessary to effectuate the terms of this

Settlement Agreement.

       11.     The CLM Fee Award Contested Matter shall be closed and resolved upon receipt

by CLM of the CLM Fee Payment.



                                                 11
AFDOCS/23660137.1
AFDOCS/23753745.1
Case 1:21-cv-00896-MN Document 22-1 Filed 08/13/21 Page 13 of 15 PageID #: 334




       12.     The individuals signing this Settlement Agreement represent and warrant that they

are authorized to sign this Settlement Agreement on behalf of the entity or entities for which they

have so signed.

       13.     CLM agrees to support the approval of this Settlement Agreement and not to oppose

the other relief sought by the Recovery Trust in the Motion of Recovery Trust for Orders (I)

Approving Settlements with Class Plaintiffs and Carter Ledyard & Milburn LLP; (II) Authorizing

Dissolution Protocol; (III) Entering Final Decree; and (IV) Granting Related Relief.

       14.     The Bankruptcy Court shall retain jurisdiction to hear and determine all matters

arising from or related to this Settlement Agreement.



                                 [Signatures on following page]




                                                12
AFDOCS/23660137.1
AFDOCS/23753745.1
Case 1:21-cv-00896-MN Document 22-1 Filed 08/13/21 Page 14 of 15 PageID #: 335




 Dated: February 23, 2021                       Dated: February 23, 2021
        Wilmington, Delaware                    Wilmington, Delaware

 THE ROSNER LAW GROUP LLC                       GELLERT SCALI BUSENKELL &
                                                BROWN, LLC

 /s/Frederick B. Rosner                         /s/Michael Busenkell
 Frederick B. Rosner (DE 3995)                  Michael Busenkell (DE 3933)
 Scott J. Leonhardt (DE 4885)                   1201 N. Orange Street, Suite 300
 Jason A. Gibson (DE 6091)                      Wilmington, DE 19801
 824 Market Street, Suite 810                   Telephone: (302) 425-5812
 Wilmington, Delaware 19801                     Facsimile: (302) 425-5814
 Telephone: (302) 777-1111                      Email: mbusenkell@gsbblaw.com
 Email: rosner@teamrosner.com
          leonhardt@teamrosner.com
          gibson@teamrosner.com

 -and-                                          -and-

 ARENT FOX LLP                                  CARTER LEDYARD & MILBURN LLP

 /s/George P. Angelich                          /s/Gary D. Sesser
 George P. Angelich (admitted pro hac vice)     Gary D. Sesser (admitted pro hac vice)
 Beth Brownstein (admitted pro hac vice)        Leonardo Trivigno (admitted pro hac vice)
 1301 Avenue of the Americas, Floor 42          2 Wall Street
 New York, New York 10019                       New York, New York 10005
 Telephone: (212) 484-3900                      Telephone: (212) 732-3200
 Facsimile: (212) 484-3990                      Facsimile: (212) 732-3232
 Email: george.angelich@arentfox.com            Email: sesser@clm.com
        beth.brownstein@arentfox.com                   trivigno@clm.com

 Jackson D. Toof (admitted pro hac vice)        Counsel to Carter Ledyard & Milburn LLP
 1717 K Street, N.W.
 Washington, DC 20006
 Telephone: (202) 857-6000
 Facsimile: (202) 857-6395
 Email: jackson.toof@arentfox.com

 Justin A. Kesselman (admitted pro hac vice)
 The Prudential Tower
 800 Boylston Street, 32nd Floor
 Boston, MA 02199
 Telephone: (617) 973-6102
 Facsimile: (617) 722-4993
 Email: justin.kesselman@arentfox.com
 Counsel to the Recovery Trust
                                               13
AFDOCS/23660137.1
AFDOCS/23753745.1
Case 1:21-cv-00896-MN Document 22-1 Filed 08/13/21 Page 15 of 15 PageID #: 336




 Solely As to Paragraph Nos. ¶¶ 4, 6-7 of
 this Settlement Agreement:

 PACHULSKI STANG ZIEHL
 & JONES LLP

 /s/Alan J. Kornfeld
 Laura Davis Jones (DE 2436)
 Alan J. Kornfeld (admitted pro hac vice)
 John Morris (admitted pro hac vice)
 James E. O’Neill (DE 4042)
 919 North Market Street, 17th Floor
 Wilmington, Delaware 19801
 Telephone: (302) 652-4100
 Facsimile: (302) 652-4400
 Email: ljones@pszjlaw.com
         akornfeld@pszjlaw.com
         jmorris@pszjlaw.com
         joneill@pszjlaw.com

 Counsel to the Post-Confirmation Debtor




                                            14
AFDOCS/23660137.1
AFDOCS/23753745.1
